 BEDFORDSHOE COMPANY259 'Bedford Shoe CompanyandUnited Shoe Workers of America,AFL-CIO,Petitioner.Case No. 4-RC-3071. January 31, 1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Herbert B. Mintz, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a unit of production and main-tenance employees at the Employer's plant located at D and FactoryStreets at Carlisle, Pennsylvania.The Employer moved to dismiss thepetition on the ground that these employees can only be representedin a single bargaining unit with the employees of the Goodyear Com-pany, on Nest Louther Street, Carlisle, Pennsylvania, of the Landis'Shoe Company in Palmyra, Pennsylvania, and of the Johnson-BaillieCompany in Millersburg, Pennsylvania.The Employer and the other three aforementioned companies arewholly owned subsidiaries of G. R. Kinney Corporation, a Delawarecorporation, with its main seat in New York. In addition to con-trolling a national chain of retail shoe stores, Kinney Corporation hasa Kinney manufacturing division, which holds the four plants of thePennsylvania subsidiaries.'The Employer's plant produces shoes forchildren, misses, and growing girls ; the Palmyra plant produces shoesfor men, boys, and youths ; and the Millersburg plant produces shoesof all kinds., The Goodyear plant, located about 10 blocks from theEmployer's plant, does not produce shoes but prefabricates certainitems which are used in the production process of the other threeplants.The Palmyra and Millersburg plants are between 35 and 40miles from Carlisle.There are a number of factors militating in favor of the Employer'sunit position. -Thus, there is a single overall management consisting ofa general manager, a general superintendent, a director of purchases,and a comptroller, who have their headquarters at the West Louther1The Kinney manufacturing division includes a fifth subsidiary company and plant,approximately 425 miles from Carlisle,PennsylvaniaThe Employer concedes the separateappropriateness of this plant,which is already under contract with another labororganization.117 NLRB No. 32. 260DECISIONSOF NATIONALLABOR RELATIONS BOARDStreet plant of Goodyear. The clerical, bookkeeping, accounting, andauditing work is done at the Goodyear location by clerical employeeswho are on the payroll of the parent corporation. In addition, thefollowing service functions for all four companies are centrally per-formed : production control (preparations of tags and tickets whichfollow the product in the production process), purchases and materialcoordination, pattern and design, style development,research andprocess improvements, plant layout control, inventory control, indus-trial engineering, and transportation.The following materials usedin the production process of the Bedford, Landis, and Johnson-Baillieplants are inspected, cased, and cut by the Goodyear plant :outsoles,midsoles, insoles, rands, tucks, box toes, top pieces, counterinserts,and last risers.All incoming materials are initially warehoused at theGoodyear plant.Maintenance of the plants-machinery and build-ings-is ultimately supervised centrally.A maintenance crew op-erates from the Goodyear plant and is dispatched to the other plantsas the needarises.Machinery that needs major repair and overhaul-ing is transferred to the Bedford plant and worked on by machinistsemployed at the Bedford plant, but on the payroll of the Goodyearplant, under the supervision of the central, maintenance department.The Bedford plant is also used to store machinery of other plantswhich is temporarily taken out of use.Finally, materialsare some-times transferred in a semiprocessedstatefrom one plant to anotherfor either intermediate processing and returned for final processingat the original plant, or for final processing.Work ordersare some-times transferred from one plant to another.The foregoing facts clearly reveal that a single unit encompassingemployees of all four plants, as urged by the Employer, would be ap-propriate.However, there are other factors which indicate that abargaining unit confined to the employees of the Employer's plant isalso warranted.The Bedford Shoe Companyis a separatecorporate employer, asare the other three companies here involved.Two of the plants, atPalmyra and Millersburg, are 35 to 40 miles distant from Carlisle.No labor organization seeks to represent the employeesin a multi-plant unit and there is no history of collective bargainingon a multi-plant basis.In 1953, in a prior representation case involving theBedford Shoe plant '2 the Employer conceded the appropriateness of aunit limited to its plant, and the Board ordered an election there insubstantially the same unit now sought by the Petitioner:3As theelection was lost by the Union, no collective-bargaining-ensued.Thereis nooverall seniority system covering all four plants:Layoffs at9 BedfordShoe Company,4-RC-1881(not reported in printed volumes of Board Decisionsand Orders).swe find thatestablishment of the following central departments-pattern and style,quality inspection,productionand scheduling,and machinery repair-have not substan-tially altered the degree of separate plant autonomy existing in 1953 BEDFORDSHOE COMPANY261the Bedford plant are based on seniority within the various classifi-cations at that plant. Interchange of employees between the plantsis negligible.The Employer's general superintendent, as a witness,could recall only 6 temporary transfers between plants in the 2 yearspreceding the hearing.The employees of the Bedford plant areseparately supervised by an administrator, a superintendent, and fore-men.These supervisors hire employees "on the spot" subject to finalapproval by the central office, which also approves discharges, layoffs,and leaves of absence.Bedford employees are recruited from theCarlislearea,while the employees of Palmyra and Millersburg comefrom different counties.Grievances are disposed of at the plant level,and only in case of undue delay do they come before the general super-intendent.Bedford is a complete plant in itself and produces aproduct different from that of the other plants, i. e., shoes for children,misses, and growing girls. The Employer files separate tax returns forthe Commonwealth of Pennsylvania. It is charged on the books of itsparent corporation and the other subsidiaries with all materials itreceives, and is credited in its name for work it produces. The Em-ployer maintains a separate bank account and issues pay checks inits name,all subsidiaries.In these circumstances, and on the record as a whole, we cannot agreethat a single four-plant bargaining unit is the only appropriate onein this situation.Because of the geographic separation, the lack ofemployee interchange, the difference in products manufactured, theabsence of bargaining history for plant employees of either company,the fact that the Employer in a prior case conceded the appropriate-nessof a single-plant unit, and the fact that no labor organizationis seekinga broader unit, we find that a unit confined in scope to theproduction and maintenance employees at the Employer's Carlisle,Pennsylvania, plant is appropriate.'The Employer's motion to dis-miss is therefore hereby denied.We find that the following employees constitute an appropriateunit for purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act: 5All production and maintenance 8 employees at the Employer's Dand Factory Streets, Carlisle, Pennsylvania, plant, excluding officeand clerical employees, guards, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]* Schwien Engineering Co.,114 NLRB 173;Transformer Engineers,114 NLRB 1325;DrexelFurniture Company (Morgantown Plant),116 NLRB 1434.e The parties do not disagree with respect to the composition of a production and main-tenance unit in the Bedford plant."The record indicates that certain mechanical employees engaged in the repair and recon-ditioning of machinery at the Employer's plant are centrally directed by the Employer'smaintenance department at the Goodyear plant and are on the payroll of the GoodyearCompany.As these persons are not employees of the Employer,we exclude them from theunit.